Citation Nr: 0525236	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  97-10 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
chronic low back strain.

2.  Entitlement to a compensable rating for symblepharon 
outer angle of the left eye due to abrasion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California.  This case was previously before the 
Board in April 2000 and December 2003.  Subsequently, the RO 
raised the previously assigned 20 percent rating to 40 
percent, effective from April 1996,  and assigned an 
additional 10 percent evaluation for mild sciatic neuropathy, 
effective from September 23, 2002.  


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by 
complaints of radiculopathy, with objectively demonstrated 
limitation of motion with pain; with consideration of 
functional loss, the disability is productive of severe, 
recurring attacks of intervertebral syndrome, with 
intermittent relief.

2.  The veteran's left eye disability is not shown to cause 
any impairment of function.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for chronic low back 
strain with left L5 radiculopathy have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5293, 5243 (effective prior to 
and after September 23, 2002 and September 26, 2003).

2.  The criteria for a compensable disability rating for 
symblepharon outer angle of the left eye due to abrasion have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.84a, Diagnostic Codes 6009 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
Collectively, the multiple RO decisions issued in connection 
with the appeal have noted the evidence considered and the 
pertinent laws and regulations.  In addition, a letter sent 
in February 2004 specifically noted the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefits sought and whether the veteran or 
VA bore the burden of producing or obtaining that evidence or 
information.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters of record essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

While the complete VCAA notice in this case was not provided 
to the appellant prior to the initial AOJ adjudication 
denying the claim on appeal, notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini v. Principi, 18 Vet. App. 112 
(2004), to decide the appeal would not be prejudicial error 
to the claimant.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service and VA medical records are associated with 
the claims file.  In addition, VA examinations have been 
conducted for the purpose of assessing the severity of the 
veteran's service-connected disabilities on appeal.  The 
veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the appeal.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity, and 
each disability is assigned a separate diagnostic code.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

I.  Low back

In April 1978 the RO granted service connection for the 
veteran's low back disability and assigned a 10 percent 
disability rating.  In July 1994 the RO increased the rating 
to 20 percent, and in May 2005 the RO increased the rating 
from 20 to 40 percent, effective April 1996.

In May 2005 the RO granted service connection for left L5 
radiculopathy and assigned a 10 percent disability rating, 
effective September 23, 2002.

The Board notes that under the rating criteria for 
intervertebral disc syndrome (Diagnostic Code 5293) in effect 
prior to September 23, 2002, a 40 percent evaluation 
contemplated severe intervertebral disc syndrome with 
recurring attacks with intermittent relief, and a 60 percent 
evaluation was for assignment for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, little 
intermittent relief.

The Board finds that the evidence supports a grant of 60 
percent for the veteran's service-connected lumbar spine 
disability.  The Board here observes that under 38 C.F.R. §§ 
4.40, 4.45, and 4.59, an increased evaluation may be assigned 
on the basis of functional loss due to pain.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 36-97 (December 12, 
1997).  The medical evidence shows that the veteran has 
continually complained of lumbar spine pain for years, and 
the January 2003 VA orthopedic examiner noted that the 
veteran had essentially no lumbar spine motion.  While not 
all the neurological symptoms necessary for a 60 disability 
rating under Diagnostic Code 5293 have been shown, absent 
ankle jerk was noted by the January 2003 VA orthopedic 
examiner (the January 2003 neurology examination referred to 
it as "trace/4").  Further, findings of decreased sensation 
on left L5 consistent with sciatic neuropathy have tended to 
confirm the veteran's subjective complaints, and MRI results 
clearly reflect disk protrusion.  The January 2003 VA 
orthopedic examiner has stated that the veteran would be 
precluded from essentially most activities during flare-ups.  
Therefore, resolving all reasonable doubt in the veteran's 
favor, the Board finds that with consideration of functional 
loss due to pain, the disability picture more nearly 
approximates pronounced intervertebral disc syndrome, and an 
evaluation of 60 percent for the veteran's lumbar spine 
disability is warranted.

As noted, in May 2003 the RO, in also recognizing that the 
veteran suffered from radiculopathy associated with this 
lumbar spine disability, granted service connection for left 
L5 radiculopathy and assigned a 10 percent rating under 
Diagnostic Code 8520.  By virtue of this Board decision, the 
Board finds that the veteran's chronic low back strain and 
left L5 radiculopathy disabilities should be combined into a 
single disability under Diagnostic Code 5293 and its revised 
Diagnostic Code (5243), rated as 60 percent disabling.

The Board notes that the 60 percent evaluation is the maximum 
rating allowed under Diagnostic Code 5293 (or the "new" 
5243), and that a rating in excess of 60 percent is not 
warranted under any other potentially applicable diagnostic 
code.  In this regard, the Board notes that as there is no 
medical evidence of complete bony fixation (ankylosis) or 
paralyzing residuals of vertebral fracture, a schedular 100 
percent rating under either 38 C.F.R. §§ 4.71a, Diagnostic 
Code 5285 or Diagnostic Code 5270 is not warranted.

The criteria for rating disabilities of the spine were 
revised, effective September 26, 2003.  The General Rating 
Formula for Diseases and Injuries of the Spine provides that 
an evaluation of 100 percent requires unfavorable ankylosis 
of the entire spine.  As this has not been shown, a rating in 
excess of 60 percent is not warranted under the old or 
revised regulations.

In short, a rating of 60 percent for the veteran's low back 
disability is warranted.

II.  Eye

In April 1978 the RO granted service connection for the 
veteran's left eye disability and assigned a noncompensable 
rating that has remained in effect since that time.

The veteran's service connected left eye disability is rated 
under the provisions of Diagnostic Code 6009 (for unhealed 
eye injuries).  The disability is to be rated from 10 percent 
to 100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology, with 10 percent being the minimum rating during 
active pathology.  In every instance where the schedule dose 
not provide a zero percent rating for a diagnostic code, a 
zero percent rating shall be assigned when the requirements 
for a compensable rating are not met.

The January 2003 VA visual examination revealed that the 
veteran had corrected vision (at distance) of 20/25 
bilaterally; reading vision was 20/20 bilaterally.  
Extraocular movement was within normal limits, and there was 
no signs of ocular disease or trauma.  The examiner noted 
that there was "very little pathology seen."  The examiner 
stated that the veteran's visual complaints and findings were 
not related to the trauma suffered in service.

No examiner, including the January 2003 VA examiner, has 
reported any current impairment of vision or any other 
function resulting from the injury the veteran sustained on 
active duty.  In short, no active pathology is shown, and, in 
such circumstances, a noncompensable rating is assigned.

III.  Conclusion

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit more favorable determinations.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his low back 
disability, alone, has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a rating of 60 percent for chronic low 
back strain with left L5 radiculopathy is granted.

A compensable rating for symblepharon outer angle of the left 
eye due to abrasion is denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


